Title: To Thomas Jefferson from John Dawson, 4 April 1804
From: Dawson, John
To: Jefferson, Thomas


          
            Dear Sir,
            Baltimore. April 4th. 1804.
          
          You will probably recollect that some time ago I took the freedom to mention to you Mr. Nath: Levy of this place as a gentleman willing to accept an appointment on our newly acquird territory—I have been long and well acquanted with Mr. Levy, from which, and from the strong recommendations of the Secretary of the Navy, of General Mason the Messrs Brents and of all who know him I feel myself perfectly justified in recommending him to you as a person capable, and in every respect meriting the confidence of the goverment.
          I shall leave this in the morning for New york, where a letter will allways find its way to me.
          Receive an assurance of my highest respect & Esteem
          
            J Dawson
          
        